Citation Nr: 0843943	
Decision Date: 12/19/08    Archive Date: 12/23/08

DOCKET NO.  07-36 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for arthritis, including 
due to experimental flu vaccine. 


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The veteran had active duty service from July 1956 to July 
1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2007 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in June 2007, a 
statement of the case was issued in October 2007, and a 
substantive appeal was received in November 2007.  The 
veteran testified at a Board hearing at the RO in July 2008.

Review of the claims file reveals an April 1981 rating 
decision which denied service connection for spinal and 
shoulder pain.  The veteran did not file a notice of 
disagreement from that determination, and it therefore became 
final.  38 U.S.C.A. § 7105(c) (West 2002).  The RO has 
treated the present arthritis claim as a separate new claim, 
and not a claim to reopen.  Since the present appeal now 
involved a specific disability (as opposed to merely pain), 
the Board believes that arguably it may be considered a claim 
for a new disability.  Accordingly, the Board proceeds with a 
merits analysis as did the RO.  


FINDING OF FACT

The veteran's arthritis was not manifested during the 
veteran's active duty service or within one year of discharge 
from service, nor is it otherwise related to such service, 
including as due to an experimental flu vaccination.


CONCLUSION OF LAW

Arthritis was neither incurred in nor aggravated by active 
duty service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§  3.102, 3.159, 3.303, 3.307, 
3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R.  §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

The record shows that through VCAA letter dated January 2007 
the appellant was informed of the information and evidence 
necessary to warrant entitlement to the benefit sought on 
appeal.  The appellant was also advised of the types of 
evidence VA would assist him in obtaining as well as his own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  The VCAA letter to the appellant was 
provided in January 2007 prior to the initial unfavorable 
decision in February 2007.

Further, the notice requirements apply to all five elements 
of a service connection claim: 1) veteran status, 2) 
existence of a disability, 3) a connection between the 
veteran's service and the disability, 4) degree of 
disability, and 5) effective date of the disability.  Dingess 
v. Nicholson, 19 Vet.App. 473 (2006).   Although the present 
appeal involves the issue of an initial service connection 
determination, VA believes that the Dingess/Hartman analysis 
must be analogously applied.  In the present appeal, the 
appellant was provided with notice of what type of 
information and evidence was needed to substantiate the 
claim.  Further, the January 2007 letter gave notice of the 
types of evidence necessary to establish a disability rating 
and effective date for the disabilities on appeal. 

The Board finds that there has been substantial compliance 
with the assistance provisions set forth in the law and 
regulations.  The record in this case includes VA treatment 
records, VA examination reports, and lay evidence.  The Board 
finds that the record as it stands includes adequate 
competent evidence to allow the Board to decide the case and 
no further action is necessary.  See generally 38 C.F.R.  
§ 3.159(c).  No additional pertinent evidence has been 
identified by the claimant.   

A medical opinion was not provided in this case.  As 
discussed below, however, there is no medical evidence that 
the veteran's arthritis was incurred in service.  Under these 
circumstances, VA's duty to assist doctrine does not require 
that the veteran be afforded medical examination.  See Wells 
v. Principi, 326 F.3d 1381 (Fed. Cir. 2003) (VA was not 
required to provide the veteran with a medical examination 
absent a showing by veteran of a causal connection between 
the disability and service).  In this regard, there is no 
reasonable possibility that a VA examination would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issues on appeal.

Analysis

The issue before the Board involves a claim of entitlement to 
service connection. Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
arthritis, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The veteran contends that his arthritis was caused by an 
experimental flu vaccine given to him around October 1959.  
Although the veteran's service medical records contain 
entries for October 1959 and the surrounding time period, 
none of the entries contain a record of a vaccination at that 
time.  The only flu vaccination included in the veteran's 
records occurred in November 1963.  The service medical 
records fail to note any problems subsequent to this 
vaccination.  The records in whole are silent as to any 
complaint, diagnosis, or treatment of arthritis throughout 
the veteran's service.  The veteran's September 1962 service 
exit examination lists the spine and musculoskeletal system 
as normal.  It also lists the extremities, both upper and 
lower, in regards to strength and range of motion as normal.  
Due to the lack of complaints, diagnosis, or treatment of 
arthritis during service, direct service connection must be 
denied.

The veteran's post service medical records do not mention 
arthritis until April 2006.  The veteran has not provided nor 
acknowledged the existence of any missing medical records for 
the one year period after service.  Without any evidence 
showing that the veteran's arthritis manifested to a 
compensable degree within one year of separation from 
service, service connection based on the presumption in 
38 C.F.R. § 3.309 must be denied. 

The veteran's post service medical records discuss arthritis 
only in conjunction with the veteran's left knee; however, 
during the BVA hearing, the veteran stated that the arthritis 
was in his left shoulder and his back.  The veteran's post-
service medical records at no point discuss arthritis in 
relation to the veteran's shoulder.  In February 2008, the 
veteran received a CT of his lumbar spine in relation to his 
complaint of arthritis.  In April 2008, the veteran received 
an MRI of the lumbar spine also in connection with his 
complaint of arthritis.  The diagnosis was degenerative disc 
disease.  Therefore, without a medical record of shoulder or 
back arthritis, the only current disability regarding 
arthritis could be related to the veteran's knee.  

The veteran's records mention a history of knee surgery in 
1981.  The veteran's arthritis was first recorded in April 
2006.  The veteran's treatment records show the continued 
presence of arthritis from April 2006 through the present.  
The record, however, fails to show any objective medical 
evidence demonstrating the existence of an experimental flu 
vaccination or a nexus between the flu shot provided in 
November 1963 and the veteran's currently diagnosed 
arthritis.  More broadly, the record lacks any nexus between 
the veteran's arthritis and the veteran's service.  

While acknowledging the veteran's belief that his disability 
is due to service, it is well established that as a lay 
person, the veteran is not considered capable of opining as 
to the nature or etiology of his disability.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  No medical evidence in 
the record links the veteran's arthritis to his active 
service.

Therefore, the Board must find that the preponderance of the 
evidence is against this claim.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).




ORDER

Service connection for arthritis is not warranted.  The 
appeal is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


